On order of the Court, the request by the Governor for an advisory opinion on 1974 PA 272 is hereby considered. The Court respectfully declines such request because the questions presented concerning constitutional issues under §§ 2, 3, and 5 of Art I of the Constitution are so broad that any advisory opinion of the Court would depend for resolution on whatever particular factual situations the Court would be forced to hypothesize. The Court would be forced to deal with the constitutional issues abstractly, in terms of sterile legal questions. The risk is too great in this instance. The Court’s conclusions would be sterile and unrelated to the actualities which only future events will réveal. See Advisory Opinion re Constitutionality of1972PA 294, 389 Mich 441, 482-487 (1972).
T. M. Kavanagh, J., not participating.